UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6471


ANDREW DRAYTON, JR.,

                 Plaintiff - Appellant,

          v.

STATE, etc,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:14-cv-01548-RMG)


Submitted:    January 21, 2016             Decided:   February 5, 2016


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Drayton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andrew     Drayton,     Jr.,     appeals   the   district     court’s     order

accepting      the    recommendation      of    the     magistrate     judge    and

dismissing      his    42    U.S.C.    § 1983     (2012)       complaint     without

prejudice. *    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Drayton v. State, No. 0:14-cv-01548-RMG (D.S.C.

July 3, 2014).        We deny Drayton’s motion to expedite as moot and

dispense     with     oral   argument     because       the    facts   and     legal

contentions     are    adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




     * This case has recently been returned to this court after a
limited remand for a timeliness determination.      The district
court has granted Drayton’s motion to reopen the appeal period.



                                         2